NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO HERNANDEZ OLIVOS, AKA Julio               No.    19-72380
Hernandez,
                                                Agency No. A215-855-171
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney Gen-
eral,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 10, 2022**
                                  Anchorage, Alaska

Before: S.R. THOMAS, McKEOWN, and CLIFTON, Circuit Judges.

      Julio Hernandez Olivos, a native of Mexico, seeks review of a decision of the

Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s denial of

a continuance and denying petitioner’s motion to remand. We review both decisions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion. Orozco-Lopez v. Garland, 11 F.4th 764, 774 (9th Cir. 2021)

(continuance); Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013) (remand).

       The BIA did not abuse its discretion by affirming the IJ’s denial of a continu-

ance. Hernandez Olivos did not meet his burden of showing that his visa petition

was prima facie approvable under the “bona fide marriage” exemption, 8 C.F.R.

§§ 204.2(a)(l)(iii).

       The BIA did not abuse its discretion by denying the motion to remand based

on its determination that the new evidence would not constitute exceptional and ex-

tremely unusual hardship. See Aguilar-Osorio v. Garland, 991 F.3d 997, 999

(9th Cir. 2021) (“This court does not have jurisdiction to review the merits of the

BIA’s discretionary decision to deny cancellation of removal based on hardship.”).

       PETITION FOR REVIEW DENIED.




                                          2